United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-4212
                                    ___________

Bill Deerfield,                     *
                                    *
             Appellant,             *
                                    *     Appeal from the United States
      v.                            *     District Court for the
                                    *     Northern District of Iowa.
Kenneth S. Apfel, Commissioner      *       [UNPUBLISHED]
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                               Submitted: April 15, 1998

                                    Filed: July 31, 1998
                                    ___________

Before WOLLMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Bill J. Deerfield appeals from the judgment of the district court1 affirming the
denial of his application for supplemental security income (SSI) benefits. We affirm.




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
       Deerfield is a 38-year-old man who attended special education classes from third
through twelfth grade. He alleged that he became disabled at the age of fourteen as the
result of lower back pain. This is his fifth application for SSI benefits since 1987.

       Following an initial hearing on December 21, 1994, the administrative law judge
(ALJ), referred Deerfield for psychiatric and psychological evaluations. A supplemental
hearing was held on July 5, 1995, following which the ALJ concluded that although
Deerfield had no past relevant work experience, he was capable of performing jobs
currently available to him. After applying the principles set forth in Polaski v. Heckler,
739 F.2d 1320, 1322 (8th Cir. 1984) (subsequent history omitted), the ALJ further
concluded that Deerfield’s subjective allegations of intense and severe back pain were
not credible and that Deerfield was not disabled within the meaning of the Social
Security Act. The Appeals Council denied further review. The district court affirmed,
concluding that the Commissioner’s decision was supported by substantial evidence.
We are governed by a similar standard and are bound to uphold this result if it is
“supported by substantial evidence on the record as a whole.” Black v. Apfel, 143 F.3d
383,385 (8th Cir. 1998); see also Spradling v. Chater, 126 F.3d 1072, 1073-74 (8th Cir.
1997).

        Deerfield presents two arguments on appeal. First, he claims that the ALJ erred
in discounting his subjective complaints of pain. We find no error in the ALJ’s
treatment of the evidence. The record reveals conflicting evidence regarding the
severity and disabling nature of Deerfield’s back pain. During the relevant years in
question, Deerfield took no pain medications and sought no regular medical treatment
for his claimed disability. See Gwathney v. Chater, 104 F.3d 1043, 1045 (8th Cir.
1997) (claimant’s failure to seek medical assistance for alleged physical and mental
impairments contradicts subjective complaints of disabling conditions and supports
ALJ’s decision to deny benefits); Ostronski v. Chater, 94 F.3d 413, 419 (8th Cir. 1996)
(failure to seek medical treatment inconsistent with complaints of disabling pain). Most
of the objective medical evidence in the record supports the ALJ’s conclusion that

                                           -2-
Deerfield was fully capable of performing light work. Deerfield’s relatively active daily
schedule supports that assessment as well.

      Next, Deerfield contends that the ALJ erred in posing a question to the vocational
expert. He claims that the hypothetical question regarding his capacity to become
gainfully employed was not properly framed to reflect his relatively limited mental
capacity. We disagree, for the hypothetical question adequately took into account
Deerfield’s educational history and mental abilities.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-